Citation Nr: 1703223	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1967 to February 1972 and from January 1974 to April 1976.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  The Board initially asked the Veteran's representative whether he would want another hearing; a July 2016 memorandum indicates they were unable to get clarification from the Veteran.  Therefore, in August 2016, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer available to decide his case and asking whether he desired to have another hearing.  That same month, the Veteran responded; however, he did not indicate whether he wanted another Board hearing.  In October 2016, the VA again reached out to the Veteran and inquired whether he desired another hearing.  He responded that his representative would send a response letter in reference to receiving a new appointed judge to his case.  As more than 30 days has lapsed since this letter, without any additional response, the Board assumes the Veteran does not want another hearing, which is exactly what he was informed in the August 2016 letter.  Therefore the Board will proceed to render a decision based on the evidence of record. 

The RO last adjudicated these claims in a January 2014 statement of the case.  Since that time, additional records have been associated with the claims file.  However, in January 2017, the Veteran's representative submitted a waiver of RO consideration of the additional evidence and/or records which were submitted to the Board.  Therefore, the Board can proceed.  

In a decision dated in November 2013, the Board remanded the issues of service connection for bilateral hearing loss and sinusitis.  The Board finds the actions specified in the remand with regard to the Veteran's bilateral hearing loss claim has been completed.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's sinusitis claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's bilateral hearing loss is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims service connection for bilateral hearing loss; specifically, averring in a September 2009 statement that his hearing loss is the result of direct exposure to jet engine noise and/or a rapid decompression incident in 1969 or 1970 during combat in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's DD Form 214 lists his military occupational specialty as a pilot and he received the Vietnam service medal.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in November 1966.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5(-10)
0(-10)
0(-10)
0(-10)
-5(-10)
LEFT
5(-10)
0(-10)
0(-10)
0(-10)
-5(-10)

These results do not indicate the Veteran had hearing loss in either ear for VA purposes when he entered service.  

Audiometric testing was conducted again in February 1967.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-

ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5(-10)
0(-10)
0(-10)
5(-5)
0(-5)
LEFT
5(-10)
0(-10)
0(-10)
5(-5)
0(-5)

Audiometric testing was conducted again in August 1968.  Although this evaluation was conducted after October 1967, as it was reported in ASA units, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20(5)
15(5)
10(0)
15(5)
5(0)
LEFT
20(5)
15(5)
5(-5)
15(5)
5(0)

Audiometric testing was conducted again in August 1969.  As this evaluation was conducted after October 1967 and states it was reported in ISO units, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

In December 1969, the Veteran was found to have left barotitis.  In a subsequent December 1969 record the Veteran was found to have otitis media in the left ear "due to rapid change in air pressure."  

Audiometric testing was conducted again in August 1970.  This evaluation states it was conducted in ISO units.  Thus, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
	10
10
5
15
10
LEFT
20
15
10
25
10

In November 1970, the Veteran complained of right ear pain.  

Audiometric testing was conducted again in August 1971.  This evaluation states it was conducted in ISO units.  Thus, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
	0
0
0
5
0
LEFT
0
0
0
5
0

Audiometric testing was conducted again in March 1974.  As this evaluation was conducted after October 1967 and does not otherwise state that it was reported in ASA units, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
	5
0
0
0
0
LEFT
5
0
0
10
5

Audiometric testing was conducted again in July 1975.  This evaluation states it was conducted in ISO units.  Thus, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
15
5
0
25
10

Audiometric testing was conducted again on separation in April 1976.  This evaluation states it was conducted in ISO units.  Thus, the Board concludes the Veteran's puretone thresholds were reported in ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
5
15
5

These results do not indicate the Veteran had hearing loss in either ear for VA purposes.  

Post-service records reflect the Veteran filed his claim in August 2009 and his first reported complaint of hearing loss was in a September 2009 VA treatment record.  An October 2009 VA treatment record notes the Veteran's puretone threshold results revealed normal hearing at 250-8000 Hz in the right ear and essentially normal hearing at 250-2000 Hz and 4000-8000 Hz, with a mild sensorineural hearing loss at 3000 Hz in the left ear.  Speech recognition results were excellent bilaterally with 96 percent in the right ear and 100 percent in the left ear.  The report further notes these results were not adequate for rating purposes.  

The Veteran was afforded a VA audiological examination in May 2010.  While the Veteran's file was requested, the examiner did not review the Veteran's records.  The Veteran reported he was a pilot in-service, was involved in combat flights in Vietnam and had no occupational or recreational noise exposure.  He also had aerotitis from a plane descent.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
30
30
30
30
LEFT
25
25
30
40
30

Speech discrimination was 88 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with mixed bilateral hearing loss, noting degree of loss was "Normal to Mild (26-40 HL)."  The Board notes the Veteran's reported puretone thresholds indicate a bilateral hearing disability for VA purposes.  The examiner opined that the Veteran's hearing loss was due to or a result of noise exposure during military service.  

A July 3, 2010, VA medical addendum opinion from the May 2010 VA examiner notes the claims file was reviewed and hearing loss was at least as likely as not a result of noise exposure during military service.  The examiner explained that while discharge audiograms were normal at ratable frequencies, threshold shifts from entrance were noted in both ears.  

The record also contains a July 24, 2010, VA medical addendum opinion, in which the same examiner as the May 2010 and July 3, 2010, opinions reviewed the claims file and opined that hearing loss was not related to noise exposure during military service.  The examiner explained that the Veteran had a normal audiogram at entrance and exit and literature did not support delayed onset hearing loss.  

Pursuant to the November 2013 Board remand, the Veteran was afforded another VA examination in December 2013.  The Veteran reported he could not hear at times if there was background interference.  He would ask people to repeat themselves if they were soft spoken and had the TV volume up louder than normal.  His occupation was management, sales, and he went to Saudi Arabia with a defense firm to make heavy equipment.  He was exposed to some noise in a plant with hearing protection.  Recreationally in the past he would shoot and hunt with no hearing protection, but not for the past few years.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
25
20
25
45
25

Speech discrimination was 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss from 500-4000 Hz and 6000 Hz or higher frequencies in both ears.  

A December 2013 VA addendum medical opinion written the same day notes the Veteran's file was reviewed.  Entrance and separation audiograms from the Veteran's 1967 to 1972 period of service in the Air Force revealed no significant shift in thresholds and normal hearing at both entrance and separation.  While the Veteran reported a decompression while flying the examiner noted:

Typically, if sudden decompression occurs, changes to the middle ear space are usually present and they tend to be caused by the change in barometric pressure on the eardrum and eustachian tube.  This could potentially cause a temporary middle ear issue that would likely resolve on its own.  There is no report of ruptured eardrum or surgical intervention for this decompression; therefore, no significant long-term effects should be realized.   

Additionally, the examiner found that his entrance and separation examinations for his 1974 to 1976 period of service in the Marine Corps showed normal hearing in both ears with no significant shift in hearing thresholds.  His post military noise history was reported mainly from recreational noise from shooting and hunting.  He was also exposed to noise while working in Saudi Arabia for a defense firm and was in a plant at times.  The examiner ultimately opined that:

Based on the normal hearing at entrance and separation in both the Air Force and the Marine Corps, lack of evidence to show a middle ear or barotrauma/decompression injury occurred while flying in Vietnam, along with post military noise from shooting/hunting without HPD protection, it is my opinion that the veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  Etiology is likely post military noise exposure as the relationship between acoustic trauma from shooting/hunting and hearing loss are well documented in the literature.

The Board finds the evidence of record is in equipoise.  Indeed, the record includes conflicting medical opinions as to the etiology of the Veteran's hearing loss.  In the November 2013 remand, the Board found the May 2010 VA examination was speculative and the July 3, 2010, and July 24, 2010, opinions contradictory and required clarification.  The subsequent December 2013 VA examination and addendum medical opinion found it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  However, the December 2013 VA medical addendum opinion did not address the contradictory July 2010 opinions; therefore it also is inadequate as not within the Board's directed framework.  Accordingly, the inadequacy of the VA opinion renders no opinion more probative than the other. 

Nevertheless, the evidence shows that the Veteran was exposed to acoustic trauma during service as he was a pilot.  He also had had a threshold shift from entrance to separation and his puretone thresholds were found to be 20 decibels at 500 Hz in both ears in August 1968, 20 decibels at 500 Hz and 25 decibels at 4000 Hz in the left ear in August 1970, and 25 decibels at 3000 Hz in the left ear in July 1975, which indicates some degree of hearing loss under Hensley.  Moreover, he currently has bilateral hearing loss for VA purposes and avers his hearing loss began in-service.  Therefore, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  Accordingly, the Veteran's service connection claim is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

In regards to the Veteran's claim for service connection for sinusitis, the November 2013 Board remand instructed the AOJ to return the claims file to the June 2010 VA examiner and requested the examiner to identify any current sinus disabilities.  If any current sinus disability was found, the examiner was asked whether it was at least as likely as not (a 50 percent or higher degree of probability) that said sinus disability was related to the Veteran's active service.  As the June 2010 VA examiner stated that the Veteran had a congenital sinus deformity that was "probably traumatized" by an in-service fall from a horse, the examiner must also address whether any sinus disability was due to a congenital defect, to include whether any disease or injury was superimposed by an event in service.  The remand pointed out that while the June 2010 VA examination included a computerized tomography (CT) scan that revealed a congenitally small left maxillary sinus, the Veteran's ears, nose, and sinus were otherwise reported to be normal, with "no evidence of infection or any other problems at [that] time."  However, a VA clinic note from April 2010 states that a CT scan revealed "changes of chronic sinusitis."  Additionally, June and August 2010 VA clinic notes indicate that the Veteran was being treated for sinus conditions.  Furthermore, there is an April 2010 private nexus opinion that states that the Veteran was diagnosed with chronic sinusitis related to a rapid decompression event in service.  

Pursuant to the November 2013 remand, the Veteran was afforded a VA examination in December 2013 by an examiner different than the June 2010 VA examination.  The examiner noted the Veteran's claim file was reviewed, to include the 2010 CT scan and June 2010 examination, and found there was no evidence of a chronic sinus disease.  However, the examiner failed to discuss the positive contemporaneous medical evidence weighing in favor of a current sinus disability.  As the examiner failed to fully comply with the remand directives, the Board finds another VA examination as to the etiology of the Veteran's sinusitis is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, to include VA treatment records from the South Carolina VAMC since September 2016.  

2. After completing the above, the AOJ should schedule the Veteran for an appropriate VA examination to determine if he currently has sinusitis and if so, to determine whether it is related to his service.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

As stated in the November 2013 Board remand, a VA clinic note from April 2010 states that a CT scan revealed "changes of chronic sinusitis," June and August 2010 VA clinic notes indicate that the Veteran was being treated for sinus conditions, and there is an April 2010 private nexus opinion that states that the Veteran was diagnosed with chronic sinusitis related to a rapid decompression event in service.  

a. The examiner should first determine whether the Veteran has a current sinus disability and, if so, whether, it is due to a congenital defect?  If it is, identify whether it is a defect or disease.  

b. If any sinus disparity is due to a congenital disease, is it clear and unmistakable that the Veteran's pre-existing sinus disability WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

c. If the Veteran's sinus disability is a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from an additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

d. If any sinus disability is not congenital, address whether it is at least as likely as not (50 percent or greater probability) that the disability had onset during or was caused by the Veteran's military service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

3. After completing the above, and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


